DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/19/2022.
Claims 6 and 10 are amended.
Claims 1-5 are cancelled.
Claims 11-14 are newly added. 
Claims 6-14 are pending.
The Examiner withdraws the objection to claims 6-7 for minor informalities due to Applicant’s amendment filed 1/19/2022.
The Applicant has overcome the rejection of claims 6-10 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 1/19/2022.

Response to Arguments
Applicant's arguments filed 1/19/2022 with respect to Stanger have been fully considered but they are not persuasive.
The Applicant notes that claim 6 has been amended to include the limitations “a container seal closure for defining a container interior being attached onto the container and comprising the container outlet,” “in which the first position of the container is unblocked,” and “a tobacco stored in the container interior is introducible into the attachment via the container outlet.” The Applicant then argues that Stanger does not disclose or suggest a container seal closure as claimed. The Applicant further notes that the instant specification has advantages over the prior art. (p. 6). 
The Examiner respectfully disagrees. Stanger discloses a cap (7; “container seal closure”) which closes one end of the trough (5; “a container”) (p. 1, ll. 36-45), the cap (7) is provided with an opening (20; “container outlet”). Therefore, Stanger discloses the container closure seal as claimed. 

    PNG
    media_image1.png
    327
    646
    media_image1.png
    Greyscale

	Regarding Applicant’s argument that the seal has advantages as specified in the instant specification, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant's arguments filed 1/19/2022 with respect to Lytle have been fully considered but are considered moot because they do not apply to the current rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim limitation “the top” lacks antecedent basis. Moreover, it is unclear what structure is being referred to as having “a top.” For examination purposes, the limitation will be interpreted as “a top of the attachment.” Therefore, claim 12 is rejected for its dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 6-7, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanger (US 1885304).
Regarding claim 6, Stanger discloses a cigarette rolling device in which tobacco may be deposited and rolled to cylindrical form and ejected from the device into the wrapper of the cigarette (Page 1, lines 1-8) comprising:
a mouth (21; “attachment”) insertable in one end of a cigarette wrapper that has been rolled into a tubular form (22; see Fig. 3; Page 1, lines 89-92; “paper tube”);
an ejector rod (19; “pressing tool”) which is provided through an axial opening (18; Page 1, lines 78-84; “guiding by a guide unit”) the ejector rod is used to eject a packed charge of tobacco (page 1, lines 78-84; see Fig. 2-3; the left end of the ejector rod is the pressing die); and
a trough (5; “container”) for receiving tobacco (see Page 1, lines 78-84) including an end that are closed (“attached onto the container”) by cap (7; see Fig. 3; Page 1, line 40-45; “container seal closure”) defining a container interior (see Fig. 3) and comprising an opening (20; “container outlet”); 
wherein the ejector rod is in a first position in which the ejector rod is moved out of the opening (20; see Fig. 2-3; “container outlet is unblocked”), and the ejector rod is then moved inwardly and through the apron to force tobacco through the opening and into the tube (Page 2, line 18-33; “second position for introducing the tobacco into the paper tube”);
the mouth (21), the opening (20), and the axial opening (18) are arranged along an axis (see Fig. 3); and
wherein the ejector rod is used to eject a packed charge of tobacco (p. 1, ll. 78-84; “tobacco stored in the container interior is introducible into the attachment via the container outlet”). 

    PNG
    media_image2.png
    327
    693
    media_image2.png
    Greyscale

Regarding claim 7, Stanger discloses the tube (23) fits over the mouth (21) (see Fig. 3). Therefore, the mouth has a smaller diameter than the paper tube at a first attachment end.
Regarding claim 9, Stanger discloses the axial passage (18) located in the cap (8) can be keyed to an end of the trough (Page 1, line 46-57)
Regarding claim 10, Stanger discloses the ejector rod has a base (see Fig. 1) positioned at the end facing away from the pressing die (see Fig. 1).

    PNG
    media_image3.png
    217
    664
    media_image3.png
    Greyscale

Regarding claim 11, Stanger discloses the mouth (21) has an outer end which is beveled and provides a scoop like discharge mouth for the opening (p. 1, ll. 85-89; see Fig. 2; “conical shape on an outside”); and when the cigarette wrapper (22) is attached to the top of the mouth when the latter has been trolled into a tubular form (21; see Fig. 3; p. 1, ll. 89-92), wherein the cigarette wrapper is retained in alignment with the discharge end of the device (p. 1, ll. 9-15). 

    PNG
    media_image4.png
    219
    689
    media_image4.png
    Greyscale

Regarding the claim limitation “is attachable by generating a frictional connection between the paper tube and the attachment,” this limitation has been interpreted as this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the mouth and paper tube of Stanger is identical to the claimed invention, it is capable of being operated with identical claimed characteristics.
Regarding claim 13, Stanger discloses a spring metal (p. 1, ll. 59-60). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stanger (US 1885304) as applied to claim 11 above, and further in view of Seitter (US 3124141). 
Regarding claim 12, Stanger discloses the device as discussed above with respect to claim 11.
However, Stanger is silent as to the attachment comprises a thread for creating a frictional connection between the attachment and the paper tube.
	Seitter teaches a cigarette making machine (title) comprising a housing (1) and a nipple (7; “attachment”) which is screwed (“thread”) into or otherwise secured to the end wall of the housing and serving as means for supporting an end portion of a paper tube (“frictional connection”) (col. 3, ll. 39-44).
	It would have been obvious to one of ordinary skill  in the art before the effective filing date of the claimed invention to have modified the mouth of Stanger to be screwed into the housing as suggested by Seitter because such a modification would make the mouth separable from the housing which has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art. See MPEP 2144.04(V).
Regarding the claim limitation “a thread for creating a frictional connection between the paper tube and the attachment” this limitation has been interpreted as an intended use that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Stanger is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. 

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stanger (US 1885304) as applied to claim 6 above, and further in view of Richmond et al. (US 2018/0213838).
Regarding claims 8 and 14, Stanger discloses the device as discussed above with respect to claim 6. 
However, Stanger is silent as to the pressing die can be locked in the first position and the second position, and the pressing tool and the container are locked to one another by a magnetic connection.
Richmond teaches a compact system for preparing personal smokable products (title) comprising a tamper (142; “pressing die” and “pressing tool”) for tamping smokeable material into a wrapper (para. 112) the tamper is axially movable between an upper position (“first position”) and a lower position (“second position”) such that the smokeable material is tamped into the wrapper (120; para. 112), the tamper is removably secured to the grate (112; part of the “container”) by means of a magnet (354; para. 112; i.e. the tamper is locked to the container in the first position and the second position). Richmond further teaches that the tamper is removable and replaceable such that tampers of different hardnesses and flexibilities can be used, or such that the tamper can be replaced when worn out (para. 113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a magnet as in Richmond to the ejector rod of Stanger in order to attach the ejector rod to the trough in order to remove and replace the ejector rod a different ejector rod with different hardnesses to get different compactions and/or replace the ejector rod when it gets worn out (Richmond; para. 113). Moreover, it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art. See MPEP 2144.04(V).
Regarding the claim limitation “the pressing die can be locked in the first position and in the second position,” this limitation has been interpreted as an intended use that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Stanger is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karim (US 2020/0329756) comprises a cone (104) including a frusto-conically shaped outer surface (11) with a gripping material in the form of spaced-apart spirals that helically extending along the outer surface (para. 49 “thread for creating a frictional connection”). However, Karim was effectively filed after the effective filing date of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712